DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment received on 12/23/2021 is acknowledged.  Claim 11 has been amended.  Claims 20-23 have been added.  Claims 11-14 and 20-23 are currently pending and have been treated on the merits. 

Terminal Disclaimer
In light of the terminal disclaimer filed on 12/23/21 and approved on 12/30/21, the double patenting rejection over USP 10532072 is withdrawn. 

Response to Arguments
Applicant argues that the currently amended claims are adequately described in the specification, citing ([0139]-[0141]).  This argument is not found persuasive as the description provided in this section of the specification provides a single method of a making an autologous composition having the claimed concentrations.  The claimed subject matter however is broader than the autologous composition described and comprises any autologous composition having the claimed concentrations.  The specification does not provide adequate written description for any and all autologous compositions having the claimed concentration of the components listed.  

Claim Rejections - 35 USC § 112 (WD)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-14 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The analysis of Written Description stated in MPEP 2163 Provides determining: 1) What the claims as a whole covers; 2) A review of the entire application to understand how Applicant provides support for the claimed invention including each element and/or step; 3) Determination of whether there is sufficient written description to inform a skilled artisan that applicant was in possession of the claimed invention as a whole at the time the application was filed, including analyzing if a claim drawn to a genus, or more than one embodiment, provides description of a representative number of species to adequately describe the genus or embodiments.  
The claims as a whole cover any autologous composition having the concentration of the components listed, and further do not require the components listed in dependent claims as well as a method of use for the composition.  
In the specification applicant provides a description of a method making a composition by mixing anti-inflammatory and anti-catabolic components derived from blood of a patient in the form of the PRP anti-inflammatory component and an IRAP/ACS anti-catabolic component, both prepared in a specific manner, and combining the two different components in a 50:50 mixture ([00137]-[00141]).  The specification describes the resulting composition as having 920 pg/mL IL-1RA, 1920 pg/mL PDGF and 5500 pg/mL TIMP2 ([00139]-[00141]).  The prescence of additional components appear based on the data used to make and contained within Figures 12-14.  The specification further described the composition made from these components further comprises the additional components claimed in dependent claim 12, ([00086]-[00087]).  The specification provides no other description of an autologous composition having the concentrations claimed, nor a method of preparing a composition with the concentrations.  Further as noted in the specification the concentration of agents in each component is dependent on what is present with the blood, such as saline, and sodium citrate, plus incubation time (Figure 5, Figures 9-17).
The specification has provided a single description, and demonstrated possession of, a single species of the composition as claimed, i.e. that prepared from a 50:50 mixture of the PRP and IRAP/ACS like compositions.  No additional embodiment of the instant genus of all autologous composition comprising the concentrations now claimed has been provided. 
In the case of a chemical invention, adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or  plan for obtaining the chemical invention claimed.  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus (see MPEP 2163).
	It is the Examiner’s position that applicant only provided adequate written description to show possession of the specific composition described in ([00137]-[00144]) and the method of its use, as applicant has provided no other example of method steps by which to obtain a composition having the components as claimed, nor does the prior art provide examples of compositions with the concentration of components as claimed and its use.

Claim Rejections - 35 USC § 112-New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-14 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 has been amended to recite “An autologous composition comprising: 920 ± 80 pg/ml of interleukin-1 receptor antagonist ("IL-1RA"), 1,920 ± 380 pg/ml of platelet-derived growth factor ("PDGF"), and about 5,500 ± 360 pg/ml of tissue inhibitor of matrix metalloproteinase 2 ("TIMP2")”.  In the submitted arguments and remarks applicant indicates support for the current amendment is found paragraphs [0139]-[0141]; however, the section cited refers to the determination of the concentration of the components in a composition and the number given is the error or standard deviation of the measurements.  The specification does not disclose a general composition and range.  An average value with error or standard deviation given is not a disclosure of range.  Further the specification does not disclose that the results of such a measurement may be used as a range of the components in a composition. 
This is a new matter rejection. 

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657 

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657